UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7411



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ABIODUN S. BASHORUN, a/k/a Saheed Bashorun,
a/k/a Bobby Bash, a/k/a Bobby Saheed, a/k/a
Baba Gori,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-177-CCB)


Submitted:   November 8, 2001          Decided:     November 19, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abiodun S. Bashorun, Appellant Pro Se. Barbara Slaymaker Sale, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abiodun S. Bashorun appeals the district court’s order denying

his motion filed pursuant to Fed. R. Civ. P. 60(b) and 65(b).    We

have reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     United States v. Bashorun, No. CR-96-177-CCB (D.

Md. filed Aug. 2, 2001; entered Aug. 3, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                   2